     Case: 3:21-cv-00025-GHD-RP Doc #: 16 Filed: 04/27/21 1 of 1 PageID #: 144




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

FAYE MURPHY                                                                            PLAINTIFF

v.                                                 CIVIL ACTION NO. 3:21-CV-00025-GHD-RP

SHANNON MARIA MURPHY                                                                 DEFENDANT

                ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

         The Court has been advised by counsel that this action has been settled or is in the process

of being settled. Therefore, it is not necessary that the action remain upon the calendar of the

court.

         The Court ORDERS that the action is DISMISSED without prejudice. The Court retains

complete jurisdiction to vacate this order and to reopen the action upon cause shown that settlement

has not been completed and further litigation is necessary.

                                 27 day of April, 2021.
         SO ORDERED, this, the ____



                                                ___________________________________
                                                SENIOR U.S. DISTRICT JUDGE
